OPINION — AG — ** LEGISLATIVE CLASSIFICATION — CONSTITUTIONAL ** THE LEGISLATURE MAY MAKE CLASSIFICATIONS FOR LEGISLATIVE PURPOSES WHEN THOSE CLASSIFICATIONS CONFORM TO CONSTITUTIONAL GUIDELINES AND FROM THE INFORMATION HEREIN PRESENTED. 26 O.S. 103.1 [26-103.1] 26 O.S. 101 [26-101], 26 O.S. 102.1 [26-102.1] ARE CONSISTENT WITH THOSE REQUIREMENTS AND THEREFORE CONSTITUTIONAL. (ELECTION, REGISTRATION, PROCEDURES, POPULATION DIFFERENCES, REDISTRICTING, SPECIAL LAW) CITE: ARTICLE V, SECTION 46, 26 O.S. 103.2 [26-103.2] THRU 26 O.S. 103.22 [26-103.22] (ROBERT H. MITCHELL)